Citation Nr: 1825112	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease in the cervical spine.  


REPRESENTATION

Appellant (Veteran) represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia dated in August 2010, which granted service connection for cervical spine disability and assigned a 10 percent initial disability rating.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing convened at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the higher initial rating claim for cervical spine disability.  During the May 2015 Board hearing, the Veteran indicated that his disability had worsened since the most recent VA examination of his neck, conducted over five years ago in April 2013.  A new examination should be provided to him.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

During the hearing, the Veteran also indicated that he received treatment at VA for his neck disability.  The claims file contains no VA treatment records, so any such records should be included in the claims file on remand.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records.  All records/responses received must be associated with the electronic claims file. 

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his cervical spine disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In assessing the severity of the disorder, the examiner should consider the Veteran's assertions of records, to include those made in his May 2015 Board hearing testimony.  

The examiner should also comment on all aspects of the Veteran's range of motion, and on whether he experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the July 2013 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




